DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 have been examined.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(a)-(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The instant application claims priority to U.S. Application 15/090,305 (now US Patent 10,509,995), filed April 4, 2016, which claims priority to US Application 13/552,492 (now US Patent 9,304,968), filed July 18, 2012. 

Information Disclosure Statement
The Applicant's submission of the Information Disclosure Statements dated December 16, 2019 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. Copies of the PTOL-1449s initialed and dated by the Examiner are attached to the instant office action. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,509,995. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the ‘995 patent includes all of the features of claim 1 of the instant application. While the elements of claim 1 of the ‘995 patent are reordered in claim 1 of the instant application, the elements are all present with no meaningful difference in configuration or function. 
For example, claim 1 of the instant application recites a system comprising a host processor and bus as the first two limitations after the preamble, while claim 1 of the ‘995 patent recites receiving data from a processor external to the state machine engine in the second limitation after the preamble, which corresponds to the fourth limitation in the instant application. And while claim 1 of the ‘995 patent does not explicitly use the word “system,” claim 1 of the ‘995 patent discloses the system of claim 1 of the instant application by virtue of disclosing the state machine engine being coupled to an external processor via a bus interface, which is understood to disclose a bus. While the limitations are ordered differently, the elements are configured in the same manner. Therefore, claim 1 of the ‘995 patent anticipates claim 1 of the instant application. 
The remaining independent claims include similar features are likewise rejected. The dependent claims are rejected based on their dependency on rejected claims and/or because the dependent claims also contain similar features to those of the reference application. Tables comparing these claims to the corresponding claims of the reference are omitted in the interest of brevity.

16/715,755
10,509,995
Claim 1: A system, comprising: 
a host processor configured to initiate transmission of data to be analyzed and configuration data; 
a bus coupled to the host processor; and 
a state machine engine coupled to the host processor via the bus to receive the configuration data and the data to be analyzed and to transmit a result of an analysis of the data to the host processor, wherein the state machine engine comprises: 
a state machine lattice comprising a plurality of programmable elements, wherein each programmable element of the plurality of programmable elements comprises a plurality of memory cells utilized in the analysis of the data; 
a restore buffer configured to receive the configuration data via a bus interface coupled to the bus, wherein the configuration data comprises initial state vector data for initially programming the state machine lattice; 

a lattice programming system coupled to the restore buffer, wherein the lattice programming system, during operation, receives the configuration data from the restore buffer and initially programs the state machine lattice with the initial state vector data when a configuration instruction is received at the lattice programming system; and 
a save buffer configured to provide map data to the host processor via the bus interface and the bus, wherein the map data corresponds to a repaired hardware element of the state machine lattice, wherein the repaired hardware element comprises at least one programmable element of the plurality of programmable elements that has been repaired or bypassed.


Claim 1: A state machine engine comprising:
 






a state machine lattice comprising a plurality of programmable elements, wherein each programmable element of the plurality of programmable elements comprises a plurality of memory cells utilized in an analysis of data; 
a restore buffer configured to receive configuration data from a processor external to the state machine engine via a bus interface coupled to the processor and the restore buffer, wherein the configuration data comprises initial state vector data for initially programming the state machine lattice of the state machine engine; 
a lattice programming system coupled to the restore buffer, wherein the lattice programming system, during operation, receives configuration data from the restore buffer and initially programs the state machine lattice with the initial state vector data when a configuration instruction is received at the lattice programming system; and 
a save buffer configured to provide map data via the bus interface, wherein the map data corresponds to a repaired hardware element of the state machine lattice, wherein the repaired hardware element comprises at least one programmable element of the plurality of programmable elements that has been repaired or bypassed.



Examiner’s Notes
There is no art rejection presented herein as the claims are considered to be allowable over the prior art for the reasons presented in the notice of allowability in the ‘995 patent. The Examiner spoke with Matt Dooley, Reg. No. 61,996, on July 21, 2022 to determine if the Applicant was interested in filing an electronic terminal disclaimer to expedite prosecution to allowance. Mr. Dooley indicated a preference to receive an office action to have an opportunity to more carefully consider the double patenting issue.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN DOMAN whose telephone number is (571)270-5677.  The examiner can normally be reached on Monday through Friday 8:30am-6pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWN DOMAN/Primary Examiner, Art Unit 2183